Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 
March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-18 are pending in the instant application.

Election/Restrictions
Applicant’s election without traverse of Group I, 

    PNG
    media_image1.png
    334
    748
    media_image1.png
    Greyscale
,
and the species of Compound 13,

    PNG
    media_image2.png
    29
    682
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    275
    106
    media_image3.png
    Greyscale

in the reply filed on February 22, 2022 was acknowledged in the previous Office Action.  The requirement was deemed proper and therefore made FINAL in the previous Office Action.


Claims 10-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 
February 22, 2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 23, 2022 was filed after the mailing date of the non-final Office Action on 
May 25, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


The objection to the specification for the deletion of the compound of originally numbered Compound 15 from page 77 of the specification, 

    PNG
    media_image4.png
    80
    715
    media_image4.png
    Greyscale
,
is hereby withdrawn.  All other rejections and objections made in the previous Office Action that do not appear below have been overcome by Applicant’s amendments to the claims.  Therefore, arguments pertaining to these rejections and objections will not be addressed.  


As a result of the current amendments to the claims per the Amendment filed September 23, 2022, the following applies.

Specification
The amendment filed February 22, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:  the addition on page 77 of a specific salt form of Compound 33 (page 26) in the compound,

    PNG
    media_image5.png
    66
    892
    media_image5.png
    Greyscale
.
See	Page 8 of 67 of the Preliminary Amendment filed February 22, 2022.

Response to Arguments
Applicant's arguments filed September 23, 2022 have been fully considered.  Applicant argues that Compound 33 is disclosed on page 26 of the instant specification and listed as Compound 32 on page 59.
In response, page 26 of the instant specification discloses the following compound labelled Compound 33,

    PNG
    media_image6.png
    262
    106
    media_image6.png
    Greyscale
.
Page 59 discloses the following compound labelled Cpd 32,

    PNG
    media_image7.png
    54
    736
    media_image7.png
    Greyscale
.
Page 26 nor page 59 disclose that the compound labelled Compound 33 and Cpd 32, respectively, are in the form of the specific dichloride salt.  Applicant argues that the specification on page 76 discloses that the instant claimed compounds can be in the form of a salt (reproduced in-part below),
“
    PNG
    media_image8.png
    63
    781
    media_image8.png
    Greyscale
  ”
However, there are a plethora of known salts.  See on page 107, the definition of “salt(s)” on lines 15-20.  Also, see an example listing of salts on pages 107-108 of the instant specification.  A chloride salt and dichloride salts are indicated as a “particular aspect” (lines 4-5 of page 108) but such does not provide a proper and sufficient description for the specific dihydrochloride salt form of Compound 33,

    PNG
    media_image5.png
    66
    892
    media_image5.png
    Greyscale
.
The objection to the specification for adding new matter is deemed proper and therefore, the objection is maintained.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 9 and 18 are rejected under 
35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	This is a new matter rejection.  No support is found in the specification or the originally filed claims for the R2 variable representing “heteroaryl-C1-4alkyl-amino-C1-4alkyl” as was added to claim 1 in the Preliminary Amendment filed February 22, 2022.  Claims 2-7 and 18 depend from independent claim 1 and do not remedy the problem in claim 1.
No support is found in the specification or the originally filed claims for the specific salt of Compound 33,

    PNG
    media_image9.png
    47
    562
    media_image9.png
    Greyscale
,
added to claim 9 (Page 42 of 67 in the Preliminary Amendment filed February 22, 2022 and now claimed on Page 33 of 59 of the Amendment filed September 23, 2022).


Response to Arguments
Applicant's arguments filed September 23, 2022 have been fully considered.  In regards to R2 variable representing “heteroaryl-C1-4alkyl-amino-C1-4alkyl”, Applicant argues that Compound 388 on page 54 includes a “heteroaryl-C1-4alkyl-amino-C1-4alkyl” as its R2 variable group.
In response, a single species is seldom, if ever, sufficient to support a generic claim. In re Shokal, 113 U.S.P.Q. 283, 285 (C.C.P.A. 1957).  In re Shokal also states “Genus containing thousands of species cannot properly be identified by mere recitation or reduction to practice of four or five of them”.  Therefore, Applicant’s argument is not persuasive.
In regards to the specific dichloride salt of Compound 33,

    PNG
    media_image9.png
    47
    562
    media_image9.png
    Greyscale
,
added to claim 9 (Page 42 of 67 in the Preliminary Amendment filed February 22, 2022 and now claimed on Page 33 of 59 of the Amendment filed September 23, 2022), Applicant argues that Compound 33 is disclosed on page 26 of the instant specification and page 76 of the specification disclose that the compounds can be in the form of a salt.
	In response, and as stated above, a compound labelled Compound 33,
    PNG
    media_image6.png
    262
    106
    media_image6.png
    Greyscale
, is disclosed on page 26 of the specification.  However, this compound on page 26 is not in the form of a salt.  The instant specification discloses that the compounds can be in the form of a salt on page 76 (reproduced in-part below),
“
    PNG
    media_image8.png
    63
    781
    media_image8.png
    Greyscale
 ”
However, there are a plethora of known salts.  See on page 107, the definition of “salt(s)” on lines 15-20 and also see the small sample listing of specific salts on pages 107-108 of the instant specification.  A chloride salt and dichloride salts are indicated as a “particular aspect” (lines 4-5 of page 108) but such does not provide sufficient written description for the specific dihydrochloride salt form of Compound 33,

    PNG
    media_image5.png
    66
    892
    media_image5.png
    Greyscale
.
The fact that the species fall within the broader genus is not enough. See MPEP 2163.05(II).  For the reasons given above, the claims lack written description as such.  Therefore, the rejection is maintained.




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 15, 19, 22, 26, 27, 28 and 76 of copending Application No. 17/917,450 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the newly filed copending application (filed October 6, 2022) claims specie which anticipate the instant currently amended claimed invention.  See, for instance, the 9th compound from the bottom of Page 21 of 40 in claim 27 of the copending application, which is Compound 166 (pages 55 and 71 of the specification in the copending application),

    PNG
    media_image10.png
    32
    608
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    287
    91
    media_image11.png
    Greyscale
.
The instant application and the copending application share at least one common inventor and have a common assignee.

    PNG
    media_image12.png
    390
    402
    media_image12.png
    Greyscale

Further, the instant application and the copending application are not related to each other and thus, no 35 USC 121 shield exists here.  See MPEP 804.01.  Therefore, the claims in the copending application anticipate and/or render obvious the instant currently amended claimed invention.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Allowable Subject Matter
	The elected species of Compound 13 is allowable over the prior art of record.

Claim 8 is allowed over the prior art of record.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Finality is deemed proper notwithstanding provisional obviousness-type double patenting rejection newly applied since Applicant is privy to its disclosure, having same inventor(s) in common and common assignee and is thus aware of claimed scope.	


This application contains claims 10-17 drawn to an invention nonelected without traverse in the reply filed on February 22, 2022.  A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP §821.01.
Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to: 
Laura L. Stockton 
(571) 272-0710.  
The examiner can normally be reached on Monday-Friday from 8:30 am to 6 pm, Eastern Standard time.  If the examiner is out of the Office, the examiner’s supervisor, Joseph K. McKane, can be reached on (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	


					/LAURA L STOCKTON/                     Primary Examiner, Art Unit 1626                                                                                                                                                                                   					Work Group 1620
					Technology Center 1600



December 8, 2022
Book XXVI, page 291